Citation Nr: 9904766	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-33 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 through June 
1982.  He had service in the Republic of Vietnam.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 1998, at which time it was remanded 
for further development to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, 
the case was returned to the Board for further appellate 
action.


REMAND

The veteran's service medical records show that on many 
occasions from October 1976 through February 1982, he was 
treated at the Mental Hygiene Clinic.  In October 1976, he 
was treated for anxiety.  In February 1980, the assessments 
were situational adjustment reaction of adult life, 
depressive, agitated type and personality disorder, passive-
aggressive type.  In March 1981, he was reportedly taking 
medication for anxiety.  

In June 1982, the veteran was discharged from service due to 
misconduct, frequent involvement of a discreditable nature.  
Documentation concerning the veteran's discharge from service 
has not been associated with the claims folder.

A report from St. Elizabeth's Medical Center (MC) in 
Youngstown, Ohio, shows that from August through September 
1994, the veteran was hospitalized for angina, hypertension, 
and anxiety.  The final report of that hospitalization is not 
contained in the claims folder.

A VA outpatient treatment record, dated in August 1995, shows 
that the veteran took a drug overdose and that he was 
referred to the psychiatry service for a suicide assessment.  
An admission report that month shows that he was hospitalized 
by VA for depression.  The final report of that 
hospitalization is not contained in the claims folder.
In November 1996, the veteran was hospitalized at the 
Brecksville VAMC for adjustment disorder with depressed mood.  
It was noted that he had been transferred from St. 
Elizabeth's Hospital.  The veteran disputes that notation.  
In any event, it does not appear that the report from St. 
Elizabeth's Hospital has ever been requested.

In August 1997, the veteran underwent psychological testing 
by VA.  The diagnoses were PTSD; cocaine dependence in 
partial remission; and major depression.  Following a VA 
psychiatric examination one week later, the diagnoses were 
alcohol and cocaine addiction in partial remission and 
personality disorder, mixed, mostly passive-aggressive.  The 
examiner disagreed with the psychologist's assessment of 
PTSD.

In letters from the VA Outpatient Clinic in Youngstown, Ohio, 
and from the VA Medical Center (MC) in Brecksville, Ohio, 
received in November 1998, it was reported that the veteran 
had PTSD.  Those letters noted the veteran's treatment since 
January 1997.  They also noted that in September 1998, he was 
to begin participation in the Transcend Program at the 
Brecksville VAMC.  The clinical records from those times have 
not been associated with the claims folder.

In September 1997, the veteran submitted a list of several 
stressors, which he associated with his PTSD.  In November 
1998, during a hearing before the undersigned, the veteran 
also testified as to his various stressors.  The reported 
stressors have not been verified.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should obtain copies of the 
veteran's service personnel records, 
including, but not limited to, copies of 
assignment orders; a copy of Air Force 
Form 7; copies of any disciplinary 
action(s); and copies of all 
documentation, including medical records, 
associated with his June 1982 discharge 
from service.

2.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  These should include, but not 
be limited to, a report from St. 
Elizabeth's Medical Center (MC) in 
Youngstown, Ohio, reflecting 
hospitalization, in part, for anxiety, 
from August through September 1994; a 
report of VA hospitalization for 
depression in August 1995; a report from 
St. Elizabeth's Medical Center (MC) in 
Youngstown, Ohio, reflecting 
hospitalization, for a suicide attempt in 
November 1996; and treatment records from 
the VA Outpatient Clinic in Youngstown, 
Ohio, and from the VA Medical Center (MC) 
in Brecksville, Ohio, reflecting 
psychiatric treatment since January 1997.  
The RO should also request that the 
veteran provide any such records in his 
possession. 

3.  The RO should review the veteran's 
claimed stressors, including, but not 
limited to, those reported in September 
1997 and those reported during his 
hearing in November 1998.  The RO should 
ensure that those stressors include 
sufficient detail to verify the stressor, 
such as the date and place of the 
stressor(s); the names, ranks, and units 
of persons involved; and the 
circumstances of the stressor(s).  Should 
additional information be required, the 
RO should contact the veteran and request 
that he provide such information to the 
extent possible.  Then, the RO should 
prepare a summary of the veteran's 
alleged stressors.  A copy of the 
summary, the veteran's stressor 
statements and pertinent service 
personnel records should be forwarded to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150-3197 for verification, to 
the extent possible, of the specific 
incidents alleged by the veteran.  

4.  The RO should also schedule the 
veteran for a psychiatric examination to 
determine the nature, etiology, and 
extent of any psychiatric disability 
found to be present.  All indicated tests 
and studies should be performed.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  Should 
psychiatric disability be found, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
related to the veteran's anxiety in 
service in October 1976 or March 1981.  A 
diagnosis of PTSD should be confirmed or 
ruled out.  Should PTSD be found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis 
including the stressor(s) accountable for 
the disorder.  The rationale for all 
opinions expressed must be provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
service connection for psychiatric 
disability, including PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for psychiatric disability, including PTSD.  The 
veteran need take no action until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


